Case 3:18-cv-14563-BRM-TJB Document 25-3 Filed 01/22/19 Page 1 of 6 PageID: 426




  Brian D. Sullivan
  FOX ROTHSCHILD LLP
  49 Market Street
  Morristown, NJ 07960
  Tel: (973) 994-7525
  Email: bsullivan@foxrothschild.com
  Attorneys for Defendant

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


  NEW JERSEY COALITION OF                 Case No. 3:18-cv-14563-BRM-TJB
  AUTOMOTIVE RETAlLERS, INC.,
                                          Motion Day: January 22, 2019
                        Plaintiff,

                   v.

  MAZDA MOTOR OF AMERICA, INC.

                        Defendant.


                        DECLARATION OF JOHN J. SULLIVAN
                         PURSUANT TO FED. R. CIV. P. 56(d)

         I, John J. Sullivan, declare:

         1.    I am a member of the New York bar and of the firm Hogan Lovells

  US LLP, co-counsel to Defendant Mazda Motor of America, Inc., d/b/a Mazda

  North American Operations ("Mazda"). I intend to file an application to appear

  pro hac vice in this action.
Case 3:18-cv-14563-BRM-TJB Document 25-3 Filed 01/22/19 Page 2 of 6 PageID: 427




        2.     I submit this declaration (a) in opposition to the motion for summary

  judgment filed by Plaintiff New Jersey Coalition of Automotive Retailers, Inc.

  ("NJ CAR") and (b) pursuant to Fed. R. Civ. P. 56(d), to show that Mazda cannot

  at this time - before it has filed an answer and before any discovery has taken

  place- present certain facts essential to justify its opposition.

                                       Background

        3.     NJ CAR filed its Complaint on October 2, 2018. (Dkt. 1.)

        4.     In the Complaint, Plaintiff alleges that Mazda's Brand Experience

  Program ("MBEP") violates subsections (h), G), and (1) ofN.J.S.A. 56:10-7.4. The

  Complaint seeks (i) a declaration that the MBEP is unlawful and (ii) an injunction

  prohibiting Mazda from implementing the MBEP in New Jersey.

        5.     Mazda has not answered the Complaint. Instead, Mazda has filed a

  motion to dismiss on the ground that there is no subject matter jurisdiction because

  NJ CAR lacks standing. (Dkt. 8.)

        6.     Prior to complete briefing, and the Court's ruling, on the motion to

  dismiss, NJ CAR filed a motion for summary judgment. (Dkt. 16.)

        7.     NJ CAR's motion was filed before Mazda had the opportunity to take

  any discovery. No Rule 26(±) conference has been held and no scheduling order

  has been entered.




                                             2
Case 3:18-cv-14563-BRM-TJB Document 25-3 Filed 01/22/19 Page 3 of 6 PageID: 428




                     Discovery Concerning the Alleged Injuries

        8.     In its motion to dismiss, Mazda argues that NJ CAR does not have

  standing to sue on behalf of its Mazda dealer-members.

        9.     One of Mazda's arguments is that NJ CAR does not have standing

  because it cannot meet its burden to show that any of its members have suffered an

  actual injury as a result of the MBEP.

         10.   To prevail on summary judgment, NJ CAR must prove that one or

  more of its members has suffered such an injury.

        11.    In attempt to meet this burden, NJ CAR has submitted declarations

  from two of its members: Maxon Auto Enterprises d/b/a Maxon Mazda ("Maxon")

  and SIL, LLC d/b/a Irwin Mazda ("Irwin").

        12.    The declarations contain conclusory allegations from each dealer that,

  because they have not taken the actions required to qualify for the MBEP's

  incentives, they are at a competitive disadvantage to Mazda dealers who do receive

  the incentives.

        13.    In addition, the declarations allege that Maxon and Irwin could not,

  with the assistance of the MBEP incentives, generate profits sufficient to justify an

  investment in meeting the MBEP facility qualifiers.

        14.    Mazda requests the opportunity to seek discovery concerning these

 allegations, including depositions of Maxon and Irwin.



                                            3
Case 3:18-cv-14563-BRM-TJB Document 25-3 Filed 01/22/19 Page 4 of 6 PageID: 429




         15.    Such information can only be obtained from the dealers themselves.

         16.    Maxon and Irwin also claim that they are losing sales to   c~mpeting


  Mazda dealers who receive MBEP incentives because those competitors are able to

  lower their retail prices. However, Maxon and Irwin provide no proof that this is

  occurring: they do not identify the alleged competing Mazda dealers or the

  transactions and retail prices at issue.

         17.    Mazda does not have information concerning the retail prices charged

  by dealers on any specific transactions. Such information can only be obtained

  from the dealers involved, including Maxon and Irwin. Accordingly, Mazda needs

  discovery on this issue.

                Discovery Concerning NJ CAR's Conflicts of Interest

         18.    Mazda also argues that NJ CAR does not have standing because there

  are serious conflicts of interests among its membership concerning this action.

         19.    In response to this argument, NJ CAR contends that such conflicts do

  not preclude its standing because NJ CAR followed its own internal rules before it

  filed this action. See Pl.'s Opp. to Mot. to Dismiss (Dkt. 12), p. 25.

         20.    In support of this claim, NJ CAR has submitted a declaration from its

  President, James B. Appleton, alleging that NJ CAR's By-Laws gave him the

  authority to file this action.




                                             4
Case 3:18-cv-14563-BRM-TJB Document 25-3 Filed 01/22/19 Page 5 of 6 PageID: 430




        21.   Mazda requests the opportunity to seek discovery concerning these

  allegations, including Appleton's deposition.

        22.   Such information can only be obtained from NJ CAR.

                            Discovery Concerning Merits

        23.   Mazda contends that its payment of MBEP incentives to qualifying

  dealers does not constitute price discrimination under N.J.S.A. 56:10-7.4(h) .

  because the incentives are "functionally available" to all New Jersey Mazda

  dealers, including Maxon and Irwin. Maxon claims that the cost of qualifying for

 the incentives is prohibitive to Maxon, and Irwin claims that Freehold Township

  will not permit it to make the facility renovations necessary to qualify. Mazda

 needs discovery concerning these contentions.

        24.   NJ CAR contends that the MBEP constitutes the "imposition" of

  facility requirements on New Jersey dealers in violation of N.J.S.A. 56:10-7.4G).

 Mazda contends that it is a program in which New Jersey dealers have voluntarily

  agreed to the facility requirements in exchange for separate and valuable

  consideration (i.e., the MBEP incentives), which is expressly permitted by N.J.S.A.

  56: 10-7 .4G ). Discovery is needed from the qualifying New Jersey Mazda dealers

 to determine whether they voluntarily agreed to the requirements or whether the

 requirements have been "imposed" upon them.




                                           5
Case 3:18-cv-14563-BRM-TJB Document 25-3 Filed 01/22/19 Page 6 of 6 PageID: 431




        25.    NJ CAR contends that, through the MBEP, Mazda has "require[d] or

  attempt[ed] to require" its New Jersey dealers to relocate and/or implemeJ?.t facility

  modifications in violation ofN.J.S.A. 56:10-7.4(1). In addition to contending that

  MBEP is a voluntary program expressly permitted by N.J.S.A. 56:10-7.40), Mazda

  contends that it does not violate N.J.S.A. 56:10-7.4(1) because funds are available

  to the dealers for relocation or modification on reasonable terms and the dealers

  will be able, in the ordinary course of business, to earn a reasonable return on the

  investment. Discovery is needed from New Jersey Mazda dealers concerning the

  availability of funds, the costs of relocation and/or modification, and the dealers'

  ability to earn a reasonable return on such investment.

        I declare under penalty of perjury that the foregoing is true and correct.

  Executed in New York, New York on January 22,2019.




                                            6
